DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed January 18, 2022, with respect to the rejection(s) of claim(s) 1-26 under 35 USC 102 and 35 USC 103 have been fully considered. While the examiner believes that the perforations of BiSN would necessarily, at least at some point, expose the inner surface of the outer casing, the examiner does find the amendments persuasive over the provided prior art. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Lerbrekk US Patent Application Publication 2020/0325746.
All previous objections and rejections, unless repeated below, have been withdrawn in view of the amendments made to the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4, 7-10, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over NPL video by BiSN’s “Wel-lok M2M CRT” video (as cited by Applicant on the IDS dated June 14, 2020) hereinafter referred to as BiSN and Lerbrekk US Patent Application Publication 2020/0325746 hereinafter referred to as Lerbrekk.
	Examiner has attempted to capture screen shots, but as Applicant has cited these videos, Examiner believes Applicant is aware of the full content of the video relied upon in this rejection.
[AltContent: textbox (Outer casing)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Casing leak)][AltContent: arrow][AltContent: textbox (Inner casing)]	Regarding claims 1, 2, 7-10, and 16, BiSN discloses a method for repairing a leak in a casing (solving gas migration from faulty cement behind the casing in the video) wherein the casing comprises an inner casing, cement sheath which comprises the first space in the form of the micro-annuli channels allowing gas migration, and outer casing (see first screenshot), 
    PNG
    media_image1.png
    327
    585
    media_image1.png
    Greyscale
 removing a portion of the inner casing to create an opening (via the perforations shown in the [AltContent: arrow][AltContent: textbox (Opening)]
    PNG
    media_image2.png
    325
    577
    media_image2.png
    Greyscale
inserting a tubular and annular packer tool adjacent the opening comprising one or more segments of heat-deforming material on the outer surface of the tool (see next screen shot), 
    PNG
    media_image3.png
    323
    581
    media_image3.png
    Greyscale
 inserting a heater and positioning the heater adjacent the annulus packer tool (simultaneously done with the previous step as shown on the next screen shot), [AltContent: arrow][AltContent: textbox (Heater)]
    PNG
    media_image4.png
    324
    581
    media_image4.png
    Greyscale
activating the heater such that the metal melts (as also shown below this occurs on the outside of the tubular where the heat-deforming metal is located) and fills the opening (see next screen shot), 
    PNG
    media_image5.png
    322
    578
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    324
    580
    media_image6.png
    Greyscale
      allowing the metal to cool to harden thus sealing the casing leak (as shown on the next screen shot which shows the hardened material and the blocked migration annuli), and tying the tubular, 
    PNG
    media_image7.png
    321
    580
    media_image7.png
    Greyscale
which is a scab liner, to the inner casing (whether liner or full casing string) which inherently is tied to some wellhead structure (shown in the final screen shot below showing the tubular, or stab liner, sealed into the inner casing) which also meets the bonding method step of claim 16.
[AltContent: textbox (Scab liner)][AltContent: arrow]
    PNG
    media_image8.png
    324
    583
    media_image8.png
    Greyscale

	BiSN fails to disclose wherein the opening is an annular-shaped opening that is formed in the inner casing and cement to expose an inner surface of the outer casing such that the melted heat-deforming material would form a metal-to-metal seal between the inner and outer casing. Lerbrekk teaches an analogous system for locating leaks, underreaming the affected area, and sealing the leaking annulus back to ensure wellbore integrity (see generally at [0016-0018]). Lerbrekk further teaches wherein the underreaming tool (1, 50) will cut through the inner casing (5) and then crush and clean out the cement to form annular space (K) [0050, 0051]. Lerbrekk further teaches this method is advantageous because traditional milling tools damage the outer casing which can affect integrity [0006, 0023]. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to simply substitute the perforating system of BiSN with the underreaming system of Lerbrekk to yield the predictable result of exposing the annulus for sealing cement leaks as well as advantageously maintaining the integrity of the outer casing as taught by Lerbrekk. With this modification and annular-
Regarding claim 4, BiSN further teaches wherein the heater is an electric heater (0:28-0:30 wherein the heater is run in on electric line).
	Regarding claim 12, BiSN further teaches running in the tool on electric line (see claim 4 above), and further removing  the heater from the wellbore (1:06-1:09 and see screenshot). 
    PNG
    media_image8.png
    324
    583
    media_image8.png
    Greyscale

	

Claims 5, 6, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over BiSN and Lerbrekk as applied to claim 1 above, and further in view of Mandal US Patent Application Publication 2016/0258281 hereinafter referred to as Mandal.
Regarding claims 5 and 6, BiSN teaches repairing leaks, but fails to teach the method and system for detecting and locating. Mandal teaches utilizing acoustic tools to locate leaks in the casing that can cause damage to the borehole or decrease efficiency [0023-0026]. Mandal .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over BiSN and Lerbrekk as applied to claim 1 above, and further in view of Billingham et al US Patent Application Publication 2018/0298720 hereinafter referred to as Billingham.
	Regarding claim 11, BiSN teaches a bismuth alloy, but fails to teach a bismuth and tin alloy. Billingham teaches an analogous microannulus sealing system that utilize melted alloys to repair the leaking cement (see abstract). Billingham further teaches utilizing a bismuth-tin alloy as the melted metal [0031]. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to simply substitute the generic bismuth alloy of BiSN and Lerbrekk with a bismuth-tin alloy of Billingham to yield the predictable result of sealing channels in the surrounding cement sheath.
	
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over BiSN and Lerbrekk as applied to claim 1 above, and further in view of Carragher et al US Patent 9,708,882 hereinafter referred to as Carragher.
	Regarding claims 13 and 14, BiSN and Lerbrekk teaches the method and system as discussed above, but fails to teach some details of the tool. Carragher is the tool patented by BiSN which discusses the tool in further detail and as cited on their literature for the tool in the .
	
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over BiSN, Lerbrekk, and Carragher as applied to claim 13 above, and further in view of Billingham.
Regarding claim 15, see the modification of BiSN , Lerbrekk, and Carragher in view of Billingham as to the alloy utilized (see rejection of claim 11 above), and further the temperature to heat it and melt it would necessarily be at least 50 deg C over expected well temperature as the claimed invention imparts no further structure in claim 15 to distinguish from the inherent nature of the bismuth-tin alloy utilized.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carragher US PG Pub 2017/0226819 (as cited previously) teaches wherein the heat-deforming material can be run on a liner prior to the heater being inserted into the wellbore and could be relied upon in a future rejection should the claims be amended.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741. The examiner can normally be reached Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARA SCHIMPF/            Primary Examiner, Art Unit 3672